DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant amendment of claims 1, 17, 10 and 16, and cancellation of claims 20-27, in Claims - 07/12/2022, are noticed.
This office action considers claims 1-19 pending for further prosecution, and are examined on their merits. 
Reasons for Allowances
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding independent claims 1, 10.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks -07/12/2022- Applicant Arguments/Remarks Made in an Amendment” along with the amended the claims, are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method, comprising steps of: inter alia, “completely removing the sacrificial support member to expose the second surface of the first electronic component and the substrate surface of the substrate”, as recited in claim 1, and variation of those in claim 10.
The most relevant prior arts of references (US 20130075892 A1 to over Lin; Jing-Cheng; of record, and US 20220002145 A1 to Chang; Ken et al., of record) substantially discloses the process and features of the claims with the exception of the limitations indicated in the preceding paragraph.
Lin; Jing-Cheng teaches a method, comprising (Figs 1-5; [0011+]): 
arranging a first electronic component (156 or 166 with TSV) on a  sacrificial support member (102; Fig 1; [0011]), wherein the first electronic component has opposed first (top) and second surfaces (bottom) with the second surface facing towards the support member (102), wherein the first electronic component has a first thickness between the opposed first and second surfaces; 
arranging a second electronic component (154 or 164 with TSV) (see below for “that is mounted to a substrate) on said support member (102), wherein the substrate  has a substrate surface opposed the second electronic component (154 or 164) and facing towards the  sacrificial support member (102), wherein the substrate and the second electronic component combined have a second thickness which is less than the first thickness (construed from relative thickness of 156 and 154 in Fig 1); 
molding a package molding material (202; Fig 2; [0014]) onto the sacrificial support member (102) to encapsulate the second electronic component (154 or 164) while leaving exposed the first surface (top) of the first electronic component (156 or 166) exposed (on top Lin Fig 2);
The combination of (Lin; Jing-Cheng and Chang; Ken et al.,) method comprises a substrate for second electronic component (154 or 164 with TSV) along with configuration of the first electronic component (156 or 166 with TSV) as MEMS pressure sensor and assembly (Lin 100) having an EMI shielding material (14) and connectivity (25).
Lin; Jing-Cheng further teaches singulating (as claimed in claim 10; Fig 4; [0018]: separating in a dicing process) said plurality of assemblies (Lin Fig 5) into individual devices, wherein each individual device includes the first electronic component and the second electronic component.  
Another relevant prior art of references (US 20090057885 A1 to over Theuss; Horst) discloses, in Fig 6A-6D, completely removing the sacrificial support member (115,116) to expose the second surface of the first electronic component 105. and the substrate surface of the substrate. But, could rely for a substrate for second electronic component and exposing the substrate surface of the substrate; and molding a package molding material onto the sacrificial support member while leaving exposed the first surface (top) of the first electronic component exposed.
Starting from Lin; Jing-Cheng, there is no motivation for the person skilled in the art to modify the completely removing the sacrificial support member (115,116) to expose the second surface of the first electronic component with Theuss; Horst in the claimed way.    
On the other hand, Starting from Lin; Jing-Cheng, there is no motivation for the person skilled in the art to modify the sacrificial support member with Theuss; Horst.’s  thin residual thermal reorganized porous silicon layer in the claimed way.  
Moreover, the combination of (Lin; Jing-Cheng and Theuss; Horst) does not disclose other limitations cited in reasons of allowance paragraph.   
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the claims 1 and 10 are deemed patentable over the prior art.
Regarding claims 2-9 and 11-19, these are allowed because these inherit the allowable subject matter from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 9, 2022